                                         Case 3:19-cv-05279-EMC Document 208 Filed 12/08/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JACOB MCGRATH,                                      Case No. 19-cv-05279-EMC
                                   8                    Plaintiff,
                                                                                             ORDER GRANTING PLAINTIFFS’
                                   9             v.                                          MOTION FOR LEAVE TO FILE
                                                                                             SUPPLEMENTAL EXHIBITS, AND
                                  10     DOORDASH, INC.,                                     DENYING PLAINTIFFS’ MOTION
                                                                                             FOR RECONSIDERATION
                                  11                    Defendant.
                                                                                             Docket Nos. 200, 206
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The above-referenced case is a FLSA collective action. More than 3,000 individuals have

                                  15   opted into the case (although no conditional certification has been issued as of yet which would

                                  16   result in formal notice to potential collective members). Previously, the Court granted

                                  17   DoorDash’s motion to compel arbitration. Specifically, the Court ordered to arbitration all

                                  18   individuals who had opted into the lawsuit except for a handful of persons who had validly opted

                                  19   out of the arbitration agreement. See Docket No. 199 (order).

                                  20          Currently pending before the Court is Plaintiffs’ motion for reconsideration of that order.

                                  21   The gist of Plaintiffs’ motion to reconsider is that the Court should invalidate the arbitration

                                  22   agreement contained in the November 2019 Independent Contractor Agreement (“ICA”) because

                                  23   DoorDash rolled out the arbitration agreement while this lawsuit was pending and without

                                  24   notifying Plaintiffs’ counsel. Plaintiffs have also filed a motion for leave to file supplemental

                                  25   exhibits in support of the motion to reconsider. Having considered the parties’ briefs and

                                  26   accompanying submissions, the Court hereby GRANTS Plaintiffs’ motion for leave to file

                                  27   supplemental exhibits but DENIES the motion for reconsideration.

                                  28
                                            Case 3:19-cv-05279-EMC Document 208 Filed 12/08/20 Page 2 of 5




                                   1                                         I.       DISCUSSION

                                   2   A.      Plaintiffs’ Motion for Leave to File Supplemental Exhibits

                                   3           Plaintiffs seek leave to file two exhibits in support of their motion to reconsider. There are

                                   4   two exhibits at issue:

                                   5              •   Exhibit A “lists the individuals who were presented with the [November 2019 ICA]

                                   6                  by Defendant, without notifying [Plaintiffs’] counsel, despite Defendant’s

                                   7                  knowledge of their legal representation”;

                                   8              •   Exhibit B “lists the individuals who had yet to opt-into this case, but who were

                                   9                  represented by the undersigned counsel, and were presented with [the November

                                  10                  ICA] by Defendant.” Supp. Ex. Mot. at 1-2.

                                  11   Although Plaintiffs’ motion to reconsider is more obviously directed to the individuals listed in

                                  12   Exhibit A (96 persons), Plaintiffs still argue that the November 2019 ICA should be invalidated
Northern District of California
 United States District Court




                                  13   with respect to the individuals in Exhibit B (45 persons). According to Plaintiffs, if “Defense

                                  14   counsel had timely conferred with [Plaintiffs’ counsel] regarding [the] planned arbitration

                                  15   agreement roll-out [in November 2019], Plaintiff’s counsel would have had an opportunity to

                                  16   notify Defense counsel of its representation of the individuals listed in Exhibit B.” Supp. Ex. Mot.

                                  17   at 2.

                                  18           The Court grants Plaintiffs leave to file the exhibits. The exhibits themselves do not

                                  19   present any new legal arguments and therefore allowing Plaintiffs to file the exhibits does not

                                  20   prejudice DoorDash.

                                  21   B.      Plaintiffs’ Motion for Reconsideration

                                  22           Plaintiffs move the Court to reconsider its arbitration order on the basis that there was a

                                  23   manifest failure by the Court to consider material facts or dispositive legal arguments presented

                                  24   before entry of its order. Plaintiffs assert two failures by the Court: (1) the Court did not consider

                                  25   Plaintiffs’ objection that the arbitration agreement in the November 2019 ICA was rolled out

                                  26   during this litigation and without notifying Plaintiffs of such and (2) the Court compelled all

                                  27   Plaintiffs to arbitration (with the exception of a few who had validly opted out of arbitration) even

                                  28   though DoorDash had not requested that relief.
                                                                                          2
                                            Case 3:19-cv-05279-EMC Document 208 Filed 12/08/20 Page 3 of 5




                                   1            As to Plaintiffs’ first argument, the Court finds that it has been waived. Plaintiffs knew

                                   2   about the November 2019 ICA, and the arbitration agreement contained therein, as early as May

                                   3   22, 2020, when DoorDash filed its motion to compel arbitration.1 When Plaintiffs filed their

                                   4   opposition to the arbitration motion, they could have argued, but did not, that the arbitration

                                   5   agreement in the November 2019 ICA should be invalidated because it was rolled out after this

                                   6   lawsuit was filed and without notifying Plaintiffs of such. The argument is therefore waived.

                                   7            Plaintiffs suggest that they were entitled to make the argument after the briefing on the

                                   8   arbitration motion was completed because, on October 8, 2020, DoorDash filed a motion for leave

                                   9   to file a supplemental declaration in support of its arbitration motion. Plaintiffs’ position lacks

                                  10   merit for several reasons. First, DoorDash’s motion and supplemental declaration did not raise

                                  11   any new legal argument that would justify Plaintiffs’ argument. The supplemental declaration

                                  12   simply indicated that the bulk of the opt-ins to the collective had accepted the most current version
Northern District of California
 United States District Court




                                  13   of the ICA (i.e., the November 2019 ICA). Second, even if the motion and supplemental

                                  14   declaration had raised a new legal argument, Plaintiffs failed to timely oppose DoorDash’s

                                  15   motion. DoorDash’s motion was a motion for administrative relief, and therefore, Plaintiffs’

                                  16   opposition was due four days thereafter. See Civ. L.R. 7-11(b), (d) (providing that an opposition

                                  17   to a motion for administrative relief must be filed “no later than 4 days after the motion has been

                                  18   filed”; “[u]nless otherwise ordered, a Motion for Administrative Relief is deemed submitted for

                                  19   immediate determination without hearing on the day after the opposition is due”). Because

                                  20   DoorDash filed its motion on October 8, 2020, Plaintiffs’ opposition was due on October 14,

                                  21   2020. Plaintiffs’ opposition (styled as “objections”) was not filed until October 23, 2020.2

                                  22
                                       1
                                  23     The Court notes that Plaintiffs may have known about the November 2019 ICA even before May
                                       22, 2020. The November 2019 ICA was discussed in Judge Alsup’s Abernathy case (No. C-19-
                                  24   7545) as early as November 25, 2019. See Docket No. 144-2 (transcript for hearing in Abernathy).
                                       Plaintiffs may have been monitoring the Abernathy proceedings. Also, three of the individuals in
                                  25   this case who opted out of arbitration (Mr. Salmons, Ms. Benningfield, and Mr. Davis) did so on
                                       January 10, February 5, and April 2, 2020, respectively. See Docket No. 144-1 (letters). The
                                  26   DoorDash address to which the individuals sent their opt-outs was 303 2d Street – not 901 Market
                                       Street. The 901 Market Street address was the address listed for opt-outs in the November 2019
                                  27   ICA. The 303 2d Street address was the address listed in the ICA available on DoorDash’s
                                       website – a more updated version of the November 2019 ICA.
                                  28   2
                                           Even if DoorDash’s motion was a motion subject to the regular briefing schedule, Plaintiffs’
                                                                                       3
                                         Case 3:19-cv-05279-EMC Document 208 Filed 12/08/20 Page 4 of 5




                                   1

                                   2           Because the Court finds that Plaintiffs waived their argument, it does not address the

                                   3   merits of their argument. It does note, however, that it is not obvious that DoorDash interfered

                                   4   with the administration of justice in this case by rolling out the November 2019 ICA without

                                   5   notifying Plaintiffs. See Hoffmann-La Roche v. Sperling, 493 U.S. 165, 171 (1989) (indicating

                                   6   that, in a collective action, just as in a class action, a court has the duty and authority to enter

                                   7   appropriate orders governing the conduct of counsel and the parties); cf. In re Apple Inc. Device

                                   8   Performance Litig., No. 18-md-02827-EJD, 2018 U.S. Dist. LEXIS 177085, at *44 (N.D. Cal.

                                   9   Oct. 15, 2018) (in a class action, stating that “[c]ommunications that are misleading pose a threat

                                  10   to the fairness of the litigation process, the adequacy of representation and the administration of

                                  11   justice,” and so “a court may take action to cure inaccurate, confusing or misleading

                                  12   communications”). There was nothing obviously misleading about the November 2019 ICA.
Northern District of California
 United States District Court




                                  13   Furthermore, even if the November 2019 ICA were to be invalidated, that would not invalidate

                                  14   prior ICAs that also contained arbitration agreements (albeit under the auspices of AAA instead of

                                  15   CPR). Arbitration would still be compelled although under a different procedure. There is no

                                  16   assertion that there are any class members who opted out of an earlier arbitration agreement but

                                  17   were ensnarled into the November 2019 ICA.

                                  18           As to Plaintiffs’ second argument, the Court rejects it on the merits. According to

                                  19   Plaintiffs, the Court’s order compelling all opt-ins to arbitration except for those who validly opted

                                  20   out was in error because DoorDash asked the Court to compel to arbitration only

                                  21                   2,662 individuals out of the current total of approximately 3,256
                                                       Opt-In Plaintiffs. Furthermore, Defendant’s Motion to Compel
                                  22                   Arbitration was filed before hundreds of individuals (if not
                                                       thousands) had opted into this case. Defendant cannot simply rope-
                                  23                   in later-filed Opt-In Plaintiffs after the fact, depriving them of the
                                                       opportunity to respond to DoorDash’s motion. . . . [These
                                  24                   individuals] are entitled to due process and the right to respond to a
                                                       motion to compel them to arbitration.
                                  25

                                  26   Mot. at 10-11. Plaintiffs’ position lacks merit because, as DoorDash points out, it never limited its

                                  27

                                  28
                                       opposition would have been late (by one day).
                                                                                           4
                                         Case 3:19-cv-05279-EMC Document 208 Filed 12/08/20 Page 5 of 5




                                   1   arbitration motion to some subset of the opt-ins. Rather, DoorDash sought an order “compelling

                                   2   arbitration on an individual basis of the claims of each Opt-In Plaintiff.” Docket No. 116 (Mot. at

                                   3   2). Furthermore, there would not appear to be a due process concern unless Plaintiffs can

                                   4   articulate a reason why individuals who opted in after DoorDash filed its motion to compel should

                                   5   be treated differently. Plaintiffs have not articulated a reason.

                                   6                                        II.       CONCLUSION

                                   7          For the foregoing reasons, the Court denies Plaintiffs’ motion for reconsideration.

                                   8          This order disposes of Docket No. 200.

                                   9

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: December 8, 2020
Northern District of California
 United States District Court




                                  13

                                  14                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  15                                                      United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          5
